Citation Nr: 0333574	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from December 1941 to August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2) (2003).

During the veteran's life, service connection was established 
for residuals of a gunshot wound to the left thigh, 30 
percent disabling, and residuals of a gunshot wound to the 
right calf, 10 percent rating disabling.  

The veteran died in March 2001.  The certificate of death 
provided the immediate cause of death as aspiration pneumonia 
due to severe dementia.  

The appellant contends that due to the gunshot wounds her 
husband received in service, his left leg was amputated in  
1999.  Furthermore, she contends that the injuries sustained 
by the veteran in service contributed to his failing health 
which resulted in his death.  In support of her claim of 
service connection for cause of the veteran's death, the 
appellant has submitted medical records from San Bernardino 
County Medical Center which provide that the veteran 
sustained a left below knee amputation in February 1999.  

In this case, the Board finds that the evidence of record is 
unclear as to the veteran's cause of death, including whether 
the service-connected gunshot wounds caused or contributed 
substantially or materially to cause his death.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion.  Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  Additionally, the VA's 
duty to assist includes obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
Given the nature of this case, the Board believes that a 
medical opinion would assist in resolving the issue on 
appeal.

Additionally, in August 2002, the appellant requested a 
travel Board hearing.  In September 2002, the RO issued 
correspondence regarding the scheduled hearing to the 
deceased veteran at the appellant's home address.  The 
appellant did not appear for the November 2002 hearing.  The 
Board requests clarification on whether the veteran actually 
desires a hearing on the issue on appeal.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, because this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant of the requisite time 
allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  In a letter, the RO should inform 
the appellant of her right to submit 
new evidence, describe the type of 
evidence needed to substantiate her 
claim, and provide a discussion of the 
relative duties of the VA and the 
appellant in obtaining relevant 
evidence.  This letter should also 
contain a summary of the provisions of 
38 U.S.C.A. §§ 5103 and 5103A.  The RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent. 

2.  The RO should forward the veteran's 
claims file to a VA physician for an 
opinion as to the cause of the veteran's 
death, and whether it is at least as 
likely as not that the veteran's gunshot 
wounds to the left thigh and/or right 
calf contributed substantially or 
materially to cause his death.  A 
complete rationale for the opinion 
expressed by the examiner should be 
provided.

3.  In a letter, the RO should contact 
the appellant to inquire as to whether 
she requests a hearing on the issue on 
appeal.  If the appellant requests a 
hearing, please take all appropriate 
action in affording her a hearing of the 
type she has selected.

4.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the 
appellant's claim of entitlement to VA 
death benefits.  In this issuance, the RO 
should include the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  If 
the determination of this claim remains 
unfavorable to the appellant, the RO must 
issue a Supplemental Statement of the 
Case and provide her a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




